May 12, 2015




                                JUDGMENT

                The Fourteenth Court of Appeals
                     BERNARDO TORRES, JR., Appellant

NO. 14-14-00007-CR                   V.
                      THE STATE OF TEXAS, Appellee


                    ________________________________

       This cause was heard on the record of the court below. The record reveals
error in the judgment. We therefore order that the judgment be REVERSED, the
indictment be DISMISSED, the appellant be ACQUITTED, and this decision be
certified below for observance.